Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 1 of 17

IS 44. (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

    

 
 

 

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
THOMAS R. BUSS PENSKE LOGISTICS LLC
(b) County of Residence of First Listed Plaintiff LAN( "ASTER County of Residence of First Listed Defendant YORK SEE
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
JOSEPH C. KORSAK, ESQ; 34 N. QUEEN ST, YORK,
PA 17403
Il. BASIS OF JURISDICTION (Place an “xX” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[]1 U.S. Government [x]3 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (11 [[) 1 Incorporated or Principal Place O4 (44
of Business In This State
(2 U.S. Government (14 Diversity Citizen of Another State [12 [0] 2 Incorporated and Principal Place © [_] 5 Cs
Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a [13 [] 3 Foreign Nation Cle (6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Suit Co cripti
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY |{_]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability  { ]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [1] 367 Health Care/ -~} 400 State Reapportionment
150 Recovery of Overpayment |_] 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enf of Judgr Slander Personal Injury 820 Copyrights | 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent | 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[[1153 Recovery of Overpayment Liability PERSONAL PROPERTY LH 880 Defend Trade Secrets [_] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud [710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | _] 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal | ]720 Labor/Management Protection Act
195 Contract Product Liability |] 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury [_] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
Py 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
[REAL PROPERTY] CIVIL RIGHTS | PRISONER PETITIONS | |790 Other Labor Litigation 865 RSI (405(g)) P} 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Information
230 Rent Lease & Ejectment [x] 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General [_] 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property {_] 445 Amer. w/Disabilities -]_] 535 Death Penalty "IMMIGRATION. __| 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[_| 540 Mandamus & Other be Other Immigration al 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)
fy} Original Ci Removed from oO 3 Remanded from o4 Reinstated or oO 5 Transferred from 6 Multidistrict o8 Multidistrict

 

 

 

 

 

 

 

 

 

ig State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC 12112
VI. CAUSE OF ACTION Brief description of :
discrimination due to disablility
VII. REQUESTED IN [] CHECK|IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: _ []Yes []No
VII. RELATED CASE(S) aes ‘
instructic i
IF ANY maul" ODGE DOCKET NUMBER
—_—_——— L..
DATE SIGNA ATT ed RECO
1/25/21 ot, ott

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT LYING JUDGE MAG. JUDGE

a
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 2 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

THOMAS R. BUSS, : Civil Action No.
Plaintiff
Vv. : Judge
PENSKE LOGISTICS LLC
Defendant
JURY TRIAL DEMANDED

 

NOTICE OF LAWSUIT AND REQUEST
FOR WAIVER OF SERVICE OF SUMMONS

1G:

PENSKE LOGISTICS LLC
10 WINSHIP AVE.
YORK, PA 17408

A lawsuit has been commenced against you. A copy of the complaint is
attached to this notice. It has been filed in the United States District Court for the
Middle District and has been assigned docket number for this case is

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 3 of 17

This is not a formal summons or notification from the court, but rather my
request that you sign and return the enclosed waiver of service in order to save the
cost of serving you with a judicial summons and an additional copy of the
complaint. The cost of service will be avoided if I receive a signed copy of the
waiver within thirty (30) days after the date designated below as the date on which
this Notice and Request is sent. I enclose a stamped and addressed envelope for
your use. An extra copy of the waiver is also attached for your records.

If you comply with this request and return the signed waiver, it will be filed
with the court and no summons will be served on you. The action will then
proceed as if you had been served on the date the wavier is filed, except that you
will not be obligated to answer the complaint before 60 days from the date
designated below as the date on which this notice is sent (or before 90 days from
the date if your address is not in any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will take
appropriate steps to effect formal service in a manner authorized by the Federal
Rules of Civil Procedure and will then, to the extent authorized by those Rules,
ask the court to require you to pay the full costs of such service. In that
connection, please read the statement concerning the duty of parties to waive the
service of the summons, which is set forth on the reverse side (or at the foot) of the
waiver form.

I affirm that this request is being sent to yo behalf of the Plaintiff this

25™ day of January, 2021.

 
 
  
 
 

 

ephtc. Korsak, Esquire
4 North Queen Street
York, PA 17403

(717) 880-3759

I.D. No. 22233

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 4 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

THOMAS R. BUSS, ‘ Civil Action No.
Plaintiff $
Vv. $ Judge
PENSKE LOGISTICS LLC
Defendant
JURY TRIAL DEMANDED

 

WAIVER OF SERVICE OF SUMMONS

TO: Joseph C. Korsak, Esquire
Attorney for Plaintiff
34 North Queen Street
York, PA 17403

I acknowledge receipt of your request that I waive service of a summons in
this action, which is case number in the United States
District Court for the Middle District. I have also received a copy of the complaint
in the action, two copies of this instrument, and a means by which I can return the
signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of
the complaint in this lawsuit by not requiring that I be served with judicial process
in the manner provided by Rule 4.

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 5 of 17

I will retain all defenses or objections to the lawsuit or to the jurisdiction or
venue of the court except for objections based on a defect in the summons or in the
service of the summons.

[ understand that a judgment may be entered against me if an answer or
motion under Rule 12 is not served upon you within sixty (60) days after
or within ninety (90) days after that date if the request was
sent outside the United States.

 

Date: By:
PENSKE LOGISTICS LLC

Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving
unnecessary costs of service of the summons and complaint. A Defendant located in the United States
who, after being notified of an action and asked by a Plaintiff located in the United States to waive
service of a summons, fails to do so will be required to bear the cost of such service unless good cause
be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is
unfounded, or that the action has been brought in an improper place or in a court that lacks jurisdiction
over the subject matter of the action or over its person or property. A party who waives service of the
summons retains all defenses and objections (except any relating to the summons or to the service of
the summons), and may later object to the jurisdiction of the court or to the place where the action has
been brought.

A Defendant who waives service must within the time specified on the waiver form serve on
the Plaintiff's attorney a response to the Complaint and must also file a signed copy of the response
with the court. If the answer or motion is not served within this time, a default judgment may be taken
against that Defendant. By waiving service, a Defendant is allowed more time to answer than if the
summons had been actually served when the request for waiver of service was received.

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 6 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS R. BUSS, ‘ Civil Action No.
Plaintiff
v : Judge
PENSKE LOGISTICS LLC $
Defendant ‘ JURY TRIAL DEMANDED
COMPLAINT

To the Honorable Judges of the United States District Court for the Middle
District of Pennsylvania:

CoMESs Now, the Plaintiff, Thomas R. Buss, by and through his attorney,
the Law Office of Joseph C. Korsak, and files the instant Complaint asserting as
follows:

f, Prelimina atement

1. | Thomas R. Buss, (hereinafter “Plaintiff’), brings this action pursuant
to the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et
seq., as amended, and the Pennsylvania Human Relations Act
(PHRA), 43 P.S. § 951, et seq., as amended, for discrimination based
upon a disability and the failure to accommodate same. Mr. Buss
seeks compensatory damages and other employment benefits which

 
 

Il.

nl

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 7 of 17

he lost as a result of Defendant’s illegal actions, punitive damages,
counsel fees, and costs.

Jurisdiction

be

Jurisdiction of the Court over the Plaintiff's federal question claims is
invoked pursuant to 28 U.S.C. § 1337; the Court's supplemental
jurisdiction with respect to the claims arising under the PHRA is
authorized by 28 U.S.C.A. § 1367. Jurisdiction is predicated upon
Section 102 of the Americans with Disabilities Act of 1990, 42
U.S.C. § 12112.

Jurisdiction is further predicated upon 28 U.S.C. § 1331 and 1343(4).
The court has pendent jurisdiction of the state law based claim.
Plaintiff filed timely charges with the PHRC, alleging that Defendant
unlawfully discriminated against her in violation of the PHRA, and
that such unlawful conduct was occurring on a continuous basis.

The EEOC, pursuant to its work sharing agreement with the PHRC,
held Plaintiff's complaint in abeyance pending the outcome of the
PHRC investigation.

The U.S. Department of Justice granted Plaintiff a Notice of Right to
Sue upon his request as did the Pennsylvania Human Relations
Commission.

This action has been filed within ninety (90) days of receipt of the
Notice of Right to Sue.

Venue is appropriate under 28 U.S.C. §1391(b) (1) and (2) in that all
events relevant to the discriminatory acts took place in York County,
Pennsylvania.

Parties

9.

Plaintiff, Thomas R. Buss, was and is a citizen of the United States

and the Commonwealth of Pennsylvania who resides and is domiciled

 
 

IV.

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 8 of 17

10.

at 316 Barberry Drive, Lancaster, PA. 17601.

Defendant Penske Logistics LLC is believed to be a Delaware limited
liability company duly organized and chartered under the laws of the
Delaware, operating in Pennsylvania as a foreign entity doing
business in the Commonwealth of Pennsylvania, having its principal
place of business at Route 10 Green Hills, Box 583, Reading PA.
Penske Logistics LLC maintains offices within the Middle District
such as one at 10 Winship Rd., York , Pa 17406 , the place at which
the discriminatory conduct took place.

FACTUAL ALLEGATIONS

11.
2:

13.

14.

15.

16.

17.

Plaintiff was a full time truck driving employee of the Defendant.
Plaintiff was and is a qualified individual with a disability, having
been diagnosed with unspecified anxiety disorder, generalized
anxiety disorder, attention deficit disorder with hyperactivity; to wit,
Plaintiff was phobic about being photographed or having his actions
be recorded.

The Defendant had copies of all of Plaintiff's medical records and
knew or should have known of same.

Some time in 2018, the Defendant announced that it was placing
inward facing recording cameras in the cabs of all Penske Trucks.
Plaintiff's reaction to this was an increase in anxiety, sweating,
elevated heart beat, and caused lack of concentration.

Plaintiff, with a reasonable accommodation, was able to perform
services for the employer.

Plaintiff simply asked, among other things, that the camera not be
focused on him.

 
 

V.

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 9 of 17

18. Plaintiff, with or without a reasonable accommodation, could perform
the essential functions of his job.

19. Despite repeated requests for accommodations, the Defendant
refused to make any accommodation to Plaintiff's disability.

20. Defendant subsequently terminated Plaintiff's employment, refusing
to offer any accommodation.

21. Plaintiff was at all times an employee of Defendant until he was
terminated from his position, an action taken under false pretenses.

Statement of Claims

COUNT 1 ADA DISCRIMINATION

22. The allegations set forth in Paragraphs 1-21 are restated and
incorporated by reference herein.
23. Under the ADA, prohibited discrimination includes:

*not making reasonable accommodations to the known
physical or mental limitations of an otherwise qualified individual
with a disability who is an applicant or employee, unless such
covered entity can demonstrate that the accommodation would
impose an undue hardship on the operation of the business of such
covered entity.” 42 U.S.C.§ 12112(b)(5).

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 10 of 17

24.
2s
26.

Zi,

28.

29.

30.

31.

32.

Plaintiff is a qualified individual with a disability.
Plaintiff has a record of a disability within the meaning of the ADA.

Defendant regarded Plaintiff as disabled within the meaning of the
ADA.

Plaintiff was a qualified individual under the ADA because he could
perform his essential job functions with or without reasonable
accommodation. 42 U.S.C. § 12111(8).

Defendant was a covered employer under the ADA, as it employed
more than fifteen employees for each working day in each of twenty
or more calendar weeks in the current or preceding calendar year. Id.
at § 12111(5).

Plaintiff was and is substantially limited in the major life activities of
speaking, communicating, concentrating, thinking, and interacting
with others, as well as in the major bodily functions of the brain and
neurological system.

Defendant’s disparate treatment of Plaintiff and refusal to
accommodate him was knowing, intentional, unreasonable and
unlawful.

It was not an undue hardship for Defendant to accommodate Plaintiff
in his position, nor was there any legitimate nondiscriminatory reason
for Defendant to treat Plaintiff differently and less favorably in his
terms, conditions, rights and privileges of employment, in comparison
with those who are not disabled within the meaning of the statutes,
and/or in comparison with those who did not request reasonable
accommodation, or engage in other protected oppositional and/or
participational activity.

Defendant’s failure to accommodate Plaintiff, failure to engage

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 11 of 17

33.

34.

35;

Plaintiff in the interactive process, and disparate treatment of Plaintiff
violates the ADA.

Defendant acted with reckless disregard of the rights of Plaintiff to be
free from discrimination and harassment, and his right to be provided
a reasonable accommodation, because of his disability.

Plaintiff has suffered tangible and intangible losses resulting from
Defendant’s violation of the law, in excess of $100,000.00.

Plaintiff is entitled to lost wages and benefits unlawfully denied, plus
prejudgment interest, compensatory damages, the recovery of his
reasonable legal fees and costs, and all other appropriate legal and
equitable relief, including wage adjustment and recovery of
out-of-pocket expenses he incurred due to the discrimination by
Defendant in order to make him whole as required under the statutes.

WHEREFORE, Plaintiff respectfully requests that this Court:

Grant a permanent injunction enjoining Defendant and all persons in
active concert or participation with it from engaging in any
employment practice against Plaintiff which violates the public policy
of nondiscrimination embodied in the ADA and the PHRA.

Order Defendant to make whole Plaintiff, (1) by restoring his present
salary to the point where it would have been but for the
discrimination and retaliation, (2) paying appropriate back pay with
prejudgment interest, liquidated damages and/or other affirmative
relief necessary to eradicate the effects of its unlawful employment
actions and practices.

Order Defendant to pay compensatory damages to Plaintiff in an

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 12 of 17

36.
a

amount to reasonably compensate Plaintiff for his pecuniary and
non-pecuniary losses for emotional pain, suffering and loss of
enjoyment of life, to be determined at trial.

Order Defendant to pay the costs and reasonable attorney's fees
incurred by Plaintiff.

Order Defendant to pay front pay to Plaintiff to offset any future
economic losses caused or contributed to by the discrimination and
retaliation against Plaintiff.

Order Defendants to pay Plaintiff an additional amount to offset, to
the greatest extent possible, the negative tax consequences of
receiving the award of damages in a single tax-year, in order to
effectuate the congressional intent expressed in the statutes, of
securing to victims of discrimination make-whole relief.

Grant such further relief as the Court deems necessary and proper,

including punitive damages.

COUNT 2 PaHRA DISCRIMINATION

The averments of clauses 1-35 above are incorporated by reference.
Defendant’s failure to accommodate Plaintiff, failure to engage
Plaintiff in the interactive process, and disparate treatment of Plaintiff
violates the PHRA.

WHEREFORE, Plaintiff respectfully requests that this Court:

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 13 of 17

A. — Grant a permanent injunction enjoining Defendant and all persons in
active concert or participation with it from engaging in any
employment practice against Plaintiff which violates the public policy
of nondiscrimination embodied in the ADA and the PHRA.

B. Order Defendant to make whole Plaintiff, (1) by restoring his present
salary to the point where it would have been but for the
discrimination and retaliation, (2) paying appropriate back pay with
prejudgment interest, liquidated damages and/or other affirmative
relief necessary to eradicate the effects of its unlawful employment
actions and practices.

C. Order Defendant to pay compensatory damages to Plaintiff in an
amount to reasonably compensate Plaintiff for his pecuniary and
non-pecuniary losses for emotional pain, suffering and loss of
enjoyment of life, to be determined at trial.

D. Order Defendant to pay the costs and reasonable attorney's fees
incurred by Plaintiff.

E. Order Defendant to pay front pay to Plaintiff to offset any future
economic losses caused or contributed to by the discrimination and
retaliation against Plaintiff.

F. Order Defendant to pay Plaintiff an additional amount to offset, to the
greatest extent possible, the negative tax consequences of receiving
the award of damages in a single tax-year, in order to effectuate the
congressional intent expressed in the statutes, of securing to victims
of discrimination make-whole relief.

G. Grant such further relief as the Court deems necessary and proper,

including punitive damages.

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 14 of 17

38.
39.

40.

41.

42.

43.

COUNT 3 RETALIATION PaHRC AND ADA
The averments of clauses 1-37 above are incorporated by reference.
Plaintiff informed Defendant that he was filing a claim through the
Pennsylvania Human Relations Commission.
Subsequent thereto, Defendant indicated that it would not provide any
accommodation.
Subsequent thereto, Plaintiff learned that he had been terminated from
employment ostensibly because he had not revealed his prior
medication record with the employer.
Plaintiff had fully disclosed his medication history to all interested
parties.
Plaintiff avers and believes that this conduct was a direct result of his
indication that he sought the assistance of the Pennsylvania Human

Relations Commission.

WHEREFORE, Plaintiff respectfully requests that this Court:

Grant a permanent injunction enjoining Defendant and all persons in
active concert or participation with it from engaging in any
employment practice against Plaintiff which violates the public policy
of nondiscrimination embodied in the PHRA and the ADA.

Order Defendant to make whole Plaintiff, (1) by restoring his present
salary to the point where it would have been but for the
discrimination and retaliation, (2) paying appropriate back pay with
prejudgment interest, liquidated damages and/or other affirmative
relief necessary to eradicate the effects of its unlawful employment

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 15 of 17

actions and practices.

C. Order Defendant to pay compensatory damages to Plaintiff in an
amount to reasonably compensate Plaintiff for his pecuniary and
non-pecuniary losses for emotional pain, suffering and loss of
enjoyment of life, to be determined at trial.

D. Order Defendant to pay the costs and reasonable attorney's fees
incurred by Plaintiff.

E. Order Defendant to pay front pay to Plaintiff to offset any future
economic losses caused or contributed to by the discrimination and
retaliation against Plaintiff.

F. Order Defendants to pay Plaintiff an additional amount to offset, to

the greatest extent possible, the negative tax consequences of

receiving the award of damages in a single tax-year, in order to
effectuate the congressional intent expressed in the statutes, of
securing to victims of discrimination make-whole relief.

G. Grant such further relief as the Court deems necessary and proper,

including punitive damages.

END OF COMPLAINT

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 16 of 17

Respectfully Submitted,

LAW OFFICE ae C. Pe
Date: 1/25/21 By: __/s/ 4 (4, pe

C. Kofgak, Esquire

   

Yo
Telephone: (717)880-3759
Email: josephckorsak@gmail.com

 
 

Case 1:21-cv-00139-JPW Document1 Filed 01/25/21 Page 17 of 17

CERTIFICATION OF SERVICE

The undersigned certifies that two copies of this complaint and the service
waivers were served upon the Defendant by ordinary mailon 1/ 25/21.

Date: 1/25 /21 Is/_(/ W ocak

Joseph C./Korsak, Esq.

 

 
